Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 9-12 are currently amended. Claims 1-12 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Accordingly, THIS ACTION IS MADE FINAL.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. § 101 because the claim is directed to non-statutory subject matter in the form of a “computer-readable medium.”  Applicant’s specification is silent with respect to the term “computer-readable medium”; therefore, the ordinary and customary meaning of the term is being used.  The ordinary and customary meaning of the term “computer-readable medium” covers “forms of non-transitory tangible media and transitory propagating signals per se…, particularly when the specification is silent.” Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Claim 1 falls outside the scope of patent-
“A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”  Id.
An amendment that would overcome the instant ‘101 rejection, follows:
Examiner suggests amending to recite:  “a non-transitory computer-readable medium.” 
Allowable Subject Matter
Claims 1-8 are allowed. 
The innovation that makes claims 1 and 5 allowable is a second face recognition processing unit for performing face recognition to detect a face image by using a second threshold value which is higher than the first threshold value on each of the captured images transmitted from the first face recognition processing unit; a coordinate of barycentric position determining unit for determining a coordinate of a barycentric position of each of the detected face regions which were detected by the first face recognition processing unit; a point mask learning unit for, when the second face recognition processing unit cannot recognize a face image on one of the captured images transmitted from the first face recognition processing unit, storing the coordinate of the barycentric position determined by the barycentric position determining unit as a new point mask coordinate data; a point mask check processing checking if there is a same coordinate with the in a case when the same coordinate data is found, stopping the first face recognition processing unit from transmitting the captured image on which the face region has been detected to the second face recognition processing unit; and a face recognition result output unit for outputting a face recognition result when the second face recognition processing unit successfully recognizes a face.
Likewise claims 2-4 and 6-8 are allowed because they are dependents of claims 1 and 5, respectively.
Claims 9-12 would be allowable once the 35 U.S.C. 101 rejection as described herein above is overcome. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661